Citation Nr: 1543163	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  07-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran originally submitted a claim for a bilateral inner ear disorder.  The VLJ clarified the issues on appeal during the hearing, as reflected on the title page.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus manifested in service and is related to service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

To the extent the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duties to notify and assist is not required at this time.

Law and Analysis

The Veteran reports that he has had ringing in the ears since service, which he claims is due to exposure to airplane engine noise while serving as an aircraft load master.  He also reports having experienced a sudden decompression in October 1977, following which the ringing in his ears became worse.  For the reasons discussed below, service connection for bilateral tinnitus is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

After reviewing the evidence, the Board finds that the Veteran's reports of ringing in the ears since being exposed to acoustic trauma during more than 20 years of active service are consistent with the circumstances of his service and his military occupational specialty as an aircraft load master.  Although there is no diagnosis of tinnitus in service, the Board notes that the Veteran's duties included flying on C130 aircraft, which can produce up to 145 decibels.  At his Board hearing, he reported that he had ringing in the ears throughout service.  Moreover, service treatment notes reveal that he complained of "crackling" in the ears following an instance of rapid decompression in October 1977.  The Veteran reported that the ringing in his ears became worse after this incident.  In July 2005, a VA treatment note confirmed that the ringing in the ears observed by the Veteran was "constant tinnitus" in both ears.  In sum, the Veteran's credible assertions of ringing in his ears establish chronicity of the disorder which was later diagnosed as tinnitus.  A nexus to service is therefore shown.  As the Veteran has credibly reported experiencing ringing in his ears since service, service connection for bilateral tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).




ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claim for bilateral hearing loss disability, the Board notes that a VA audiological examination has not been performed for the purpose of evaluating his symptomatology and a possible link to service.  The Veteran avers that his hearing loss is due to hazardous noise exposure during service, in particular, exposure to aircraft noise with minimal hearing protection.  Although service treatment records reveal no documented hearing loss disability, an October 1977 treatment note confirms that the Veteran complained of ear symptoms following rapid decompression.  In addition, post-service medical records-specifically, a July 2005 VA treatment note-indicate high frequency sensorineural hearing loss, and the record includes submissions by the Veteran asserting that he has had hearing loss since service.  Given the above, a VA examination is necessary to determine whether the Veteran's current hearing loss constitutes a disability for VA purposes, and whether such disability is related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA audiological examination to determine the nature and likely etiology of the claimed hearing loss disability.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss disability had its clinical onset during service or is otherwise related to service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


